Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 12.02.2019. Claims 1-12 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 01.28.2020 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicants’ claim for priority of US Application filed on 11.30.2018 is acknowledged. The Examiner takes the US Application date of 11.30.2018 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receive a request from an instance of a shipment prioritization function with respect to a product, wherein the call comprises a security token; 

Limitation 2: authenticate the security token; 

Limitation 3: identify a first inventory value of a product at a first location; 

Limitation 4: identify a second inventory value of the product at a second location;

Limitation 5: calculate a shipping priority value; return the shipping priority value to the instance of the shipment prioritization function.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Receive a request from an instance of a collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Receive a request from an instance of a shipment prioritization function with respect to a product, wherein the call comprises a security token; authenticate the security token; identify a first inventory value of a product at a first location; identify a second inventory value of the product at a second location; calculate a shipping priority value; return the shipping priority value to the instance of the shipment prioritization function, are considered tailoring content based on information about the Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computing system for prioritizing shipments) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computing system) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to 

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are receive, authenticate, identify, calculate, return”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-12 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boggarapu et al., Pub. No.: US 2019/0303849 in view of Roelofs et al., Pub. No.: US 2016/0217399.

As per claim 1, Boggarapu discloses a distributed computing system for prioritizing shipments [see at least the abstract (e.g. demand prioritization that initiates production of a product)], comprising a cloud computing device comprising a processor and a non-transitory memory device storing instructions that [see at least ¶0030 (e.g. a cloud-based computing system)], when executed by the processor, cause the cloud computing device to: 

receive, from a warehouse computing system, a request from an instance of a shipment prioritization function with respect to a product, wherein the call comprises a security token [see at least ¶0054 (e.g. particular service requests)]; 

identify a second inventory value of the product at a second location [see at least ¶0013]; 

calculate a shipping priority value [see at least ¶0071, ¶0072, ¶0073]; 
see at least ¶0076 and ¶0077 (via warehouse 414a)]; and 

close, based on an expiration of a period of time, the communication channel [via  communication links 199a-i].

Boggarapu discloses all elements per claimed invention as explained above. Boggarapu does not explicitly discloses authenticate, by an authentication module, the security token; identify, based on an open communication channel in response to authentication of the token, a first inventory value of a product at a first location. However, Roelofs discloses authenticate, by an authentication module, the security token; identify, based on an open communication channel in response to authentication of the token, a first inventory value of a product at a first location [see at least ¶0114 (e.g. client authentication)].

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Roelofs in order to provide a transport module that can monitor, evaluate, and/or improve performance of a selected transport object in a supply and/or logistics chain [see Roelofs: summary of the invention]. 
As per claim 2, Boggarapu discloses wherein the instructions further cause the cloud computing device to: calculate a desired inventory value for the first location; and calculate a desire inventory value for the second location [see at least ¶0071, ¶0072, ¶0073].

As per claim 3, Boggarapu discloses wherein the first location comprises a retail location and the second location comprises a warehouse location [see at least ¶0018].

As per claim 4, Boggarapu wherein the first location comprises a distribution location and the second location comprises a warehouse location [see at least ¶0012].

As per claim 5, Boggarapu discloses wherein the instructions further cause the cloud computing device to: receive order information comprising a plurality of orders for the product [see at least the abstract]; based on inventory values of at least the first location and the second location, calculate a priority for each of the plurality of orders [see at least ¶0071, ¶0072, ¶0073]; and trigger shipment, by the warehouse computing system, prioritized shipment of each of the plurality of orders based on the priority for each of the plurality of orders [see at least the abstract].

As per claim 6, Boggarapu discloses wherein the shipment prioritization function comprises a SKU based prioritization function [see at least ¶0011].

As per claim 7, Boggarapu discloses wherein the shipment prioritization function comprises a sales order based prioritization function [see at least the abstract].

As per claims 8-10, Boggarapu does not explicitly disclose wherein the instructions further cause the cloud computing device to: calculate, a TVD value associated with inventory of the product at each of a plurality of retail locations based on information retrieved from a retail computing system. However, Roelofts discloses wherein the instructions further cause the cloud computing device to: calculate, a TVD value associated with inventory of the product at each of a plurality of retail locations based on information retrieved from a retail computing system [see at least 0139 and ¶0096].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Roelofs in order to provide a transport module that can monitor, evaluate, see Roelofs: summary of the invention].

As per claim 11, Boggarapu discloses wherein the instructions further cause the cloud computing device to: cause display, at a user device, of a dynamic buffer management screen indicating at least one inventory buffer value indicators and at least one inventory level indicator [see at least the abstract].

As per claim 12, Boggarapu discloses wherein the instructions further cause the cloud computing device to: cause display, at a user device, of a dynamic buffer management screen indicating at least one inventory buffer value indicators and at least one inventory level indicator wherein a first buffer level corresponds to a minimum desired inventory level, and a second buffer level corresponds to a maximum desired inventory level and the at least one inventory indicator comprises a dynamically updated representation of a current inventory level at a given time [see at least the abstract and summary of the invention].




Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 form has been reviewed and considered.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586. The examiner can normally be reached Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687














/GA/Primary Examiner, Art Unit 3627